 
 
I 
111th CONGRESS 2d Session 
H. R. 4808 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2010 
Ms. DeGette (for herself, Mr. Castle, Mr. Langevin, Ms. Baldwin, Mrs. Capps, Mr. Carnahan, Mr. Dent, Mr. Gene Green of Texas, Mr. Kirk, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for human stem cell research, including human embryonic stem cell research, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stem Cell Research Advancement Act of 2009. 
2.FindingsThe Congress finds as follows: 
(1)On March 9, 2009, President Barack Obama issued Executive Order 13505, entitled Removing Barriers to Responsible Scientific Research Involving Human Stem Cells. 
(2)On July 7, 2009, the National Institutes of Health issued guidelines on human stem cell research. 
(3)The scientific field of stem cell research is continually advancing. 
3.Human stem cell researchPart H of title IV of the Public Health Service Act (42 U.S.C. 289 et seq.) is amended by inserting after section 498C the following: 
 
498D.Human stem cell research 
(a)In GeneralNotwithstanding any other provision of law, the Secretary shall conduct and support research that utilizes human stem cells, including human embryonic stem cells. 
(b)EligibilityHuman embryonic stem cells eligible for use in research under subsection (a) shall include stem cells that meet each of the following: 
(1)The stem cells were derived from human embryos that have been donated from in vitro fertilization clinics, were created for the purposes of reproductive treatment, and were in excess of the clinical need of the individuals seeking such treatment. 
(2)It was determined through consultation with the individuals seeking reproductive treatment that the embryos to be donated would never be implanted in a woman and would otherwise be discarded. 
(3)The individuals seeking reproductive treatment donated the embryos with written informed consent and without receiving any financial or other inducements to make the donation.  
498E.GuidelinesThe Secretary, in consultation with the Director of NIH, shall— 
(1)maintain guidelines applicable to the conduct or support of human stem cell research by the Department of Health and Human Services; 
(2)review such guidelines not less than every 3 years; and 
(3)update such guidelines as scientifically warranted. 
498F.Prohibition against funding for human cloning 
(a)ProhibitionThe Secretary shall not use any funds for the conduct or support of human cloning. 
(b)GuidelinesThe Secretary shall update the guidelines maintained under section 498E for consistency with subsection (a). 
(c)DefinitionsIn this section, the term human cloning means the implantation of the product of transferring the nuclear material of a human somatic cell into an egg cell from which the nuclear material has been removed or rendered inert into a uterus or the functional equivalent of a uterus. . 
4.Reporting requirementsSection 403(a)(5) of the Public Health Service Act (42 U.S.C. 283(a)(5)) is amended— 
(1)by redesignating subparagraph (L) as (M); and 
(2)by inserting after subparagraph (K) the following: 
 
(L)Human stem cells.. 
 
